NO. 12-08-00441-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

RICHARD RANDALL SPRINGER,                                  §    APPEAL FROM THE 114TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to the offense of possession of a controlled substance in a drug free
zone. The trial court sentenced Appellant to imprisonment for three years. We have received the
trial court’s certification showing that Appellant waived his right to appeal. See TEX . R. APP. P.
25.2(d). The certification is signed by Appellant and his counsel and includes the notice, as required
by rule 25.2, that Appellant has been informed of his rights concerning an appeal, as well as any
right to file a pro se petition for discretionary review. See TEX . R. APP. P. 25.2(d). Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered November 19, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)